    Case 2:18-cv-07480-JAK-MRW Document 271 Filed 05/27/20 Page 1 of 4 Page ID #:7512
 Name and address:
 Michael S. Catlett
 Quarles & Brady LLP
 Renaissance One
 Two North Central Avenue
 Phoenix, AZ 85004




                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
Michael Lavigne, et al.                                       CASE NUMBER:

                                                                              2:18-cv-07480-JAK-MRW
                                               PLAINTIFF(S)
                             v.

Herbalife, Ltd., et al.                                                  REQUEST FOR APPROVAL OF
                                                                       SUBSTITUTION OR WITHDRAWAL
                                             DEFENDANT(S)                       OF COUNSEL

                                                  INSTRUCTIONS
Generally, an attorney may withdraw from representing a party in a case without the Court's permission if another
member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member in good standing of the Bar of this Court representing that party. In that circumstance, the withdrawing
attorney should complete and file a “Notice of Appearance or Withdrawal of Counsel” (Form G-123), instead of this
“Request for Approval of Substitution or Withdrawal of Counsel” (Form G-01).
Notably, however, Court permission for withdrawal or substitution is required if no member of the withdrawing
attorney's firm or agency will remain as counsel of record. In such circumstances, the attorney(s) seeking to withdraw
should complete and file this "Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01), and submit
a proposed "Order on Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01 Order).
If the circumstances surrounding an attorney's withdrawal or request to substitute other counsel are not covered by this
Form G-01, the attorney may instead file a regularly noticed motion supported by a more detailed memorandum of
points and authorities.
SECTION I - WITHDRAWING ATTORNEY
Please complete the following information for the attorney seeking to withdraw (provide the information as it currently
appears on the docket; if the attorney appeared pro hac vice, enter "PHV" in the field for "CA Bar Number"):

Name: Michael S. Catlett                                                      CA Bar Number: PHV
Firm or agency: Quarles & Brady LLP

Address: Renaissance One, Two North Central Avenue, Phoenix, AZ 85004

Telephone Number: 602-229-5200                                  Fax Number:     N/A
E-mail: michael.catlett@quarles.com
Counsel of record for the following party or parties: See Attachment 1 attached hereto.




Other members of the same firm or agency also seeking to withdraw: N/A



G-01 (06/13)                REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                       Page 1 of 2
Case 2:18-cv-07480-JAK-MRW Document 271 Filed 05/27/20 Page 2 of 4 Page ID #:7513




       May 27, 2020
Case 2:18-cv-07480-JAK-MRW Document 271 Filed 05/27/20 Page 3 of 4 Page ID #:7514



                                  ATTACHMENT 1
                             Lavigne, et al v. Herbalife et al.
                                     2:18-cv-07480


   Mark Addy                                   Dennis Dowdell
   Jillian Addy

   Garrain S. Jones                            Cody Morrow

   Christopher Reese                           Gabriel Sandoval
                                               Emma Sandoval

   John Tartol                                 Leslie R. Stanford

   Fernando Rancel                             Lori Baker


   Manual Costa                                Mark Davis
                                               Jenny Davis

   Danielle Edwards                            Thomas P. Gioiosa
   Graeme Edwards                              Sandra Gioiosa

   Alcides Mejia                               Paulina Riveros
   Miriam Mejia

   Ron Rosenau                                 Amber Wick
   Carol Rosenau                               Jason Wick

   Jorge De La Concepcion                      Jennifer Micheli
   Disney De La Concepcion

   Guillermo Rasch                             Samul Hendricks
   Claudia Rasch                               Amy Hendricks

   Bradley Harris                              Paymi Romero

   Arquimedes G. Valencia                      Ryan Baker

   Kristopher Bickerstaff                      Mark Matika
Case 2:18-cv-07480-JAK-MRW Document 271 Filed 05/27/20 Page 4 of 4 Page ID #:7515




   Enrique Carillo                       Daniel J. Waldron

   Susan Peterson                        Michael Katz
                                         Debi Katz
